—Judgment, Supreme Court, New York County (Joan Lobis, J.), entered May 5,1995, which dismissed the complaint, unanimously affirmed, without prejudice to any application which plaintiff may be advised to make to the IAS Court for leave to replead, without costs.
The IAS Court properly found that, due to a conflict of interest, plaintiff sponsor, owner of 78% of the shares in the cooperative corporation and the holder of the wraparound mortgage, was an improper party to commence a shareholder’s derivative action (see, Steinberg v Steinberg, 106 Misc 2d 720, 721). However, plaintiff should be accorded the right to seek leave to replead. We have considered plaintiff’s remaining arguments *149and find them to be without merit. Concur—Rosenberger, J. P., Ellerin, Wallach, Tom and Mazzarelli, JJ.